Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 6-20 in the reply filed on 12/17/2020 is acknowledged.  The traversal is on the ground(s) that “all of the claims are sufficiently related to each other that an undue burden would not be placed upon the Examiner by maintaining each Species in a single application. See, e.g., MPEP § 803. The assembly claims (3 - 20) define an apparatus through which the process claims (1 - 2) are practiced. The process claims (1 - 2) are practiced through the assembly called for in claims 3 – 20”. This is not found persuasive because Inventions group I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  
With regards to restriction requirement dated 10/28/2020 indicating claims 1-5 as being directed to a process for removing suspended solids from a contaminated fluid, examiner acknowledges the inadvertent error in indicating claims 3-5 as being directed towards process claim. The correct Groups of inventions are Group I – Claims 1-2 (directed to a process) and Group II – Claims 3-20 (directed to an assembly).
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or 12/17/2020.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “11” has been used to designate both “external tube”,  “external wall”, and “external pipe”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitation “wherein the baffle plate has one set of apertures for receiving the tubes and another set of apertures to allow fluid flow there between” in claim 14 is not disclosed in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “dilution means” in claim 3 uses the term “means”, the term “means” is modified by the function “dilution” (“dilution means” is synonymous with “means for dilution/diluting”), and the term “means” is not modified by sufficient 
The limitation “means for energizing an actuator” in claim 4 uses the term “means”, the term “means” is modified by the function “for energizing and actuator”, and the term “means” ” is not modified by sufficient structure, material, or acts for performing the claimed function. [0018] discloses that “An actuator that may be electrically or pneumatically energized changes the direction of flow from normal discharge to waste discharge”. Therefore, examiner has interpreted the limitation as energizing the actuator by electrically or pneumatically.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the flocculant" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative structural cooperative relationship between the first stage with stages second thru fifth, and structural cooperative relationship between the fifth stage and stages first through fourth.
Claim 4 recites the limitation “the first sub-assemblies” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the first shuttle-type sub-assembly" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the valves" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the second drum-type sub-assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, the limitation “a contaminated fluid” in line 3 renders the claim indefinite because it is unclear whether the limitation is referring to “a contaminated fluid” of line 1 or a different contaminated fluid.
Claim 6 recites the limitation “the tube portion” in lines 6, 7 and 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the fluid” in line 13. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, the limitation “there is a plurality of tubes” in line 1 renders the claim indefinite because it is unclear whether the limitation is referring to having a plurality of tube portions.
Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: structural relationship between the baffle and the assembly. It is unclear where the baffle is in the assembly.
Claim 12 recites the limitation “at least one of the tubes” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the tube” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the baffle plate” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the tubes” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the tube” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16, the limitation “multiple second sub-assemblies” and “a first sub-assembly” renders the claim indefinite because it is unclear whether the limitation is referring to the first and second sub-assemblies of claim 3 or different sub-assemblies.
Claim 18 recites the limitation “the assembly of first and second sub-assemblies” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the sub-assemblies” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the sub-assemblies” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0230299 (hereinafter referred as “Saho”), in view of US 2004/0035760 (hereinafter referred as “Alford”), and US 2016/0221853 (hereinafter referred as “Cort”).
Regarding claim 3, Saho teaches an assembly (fig. 1) for treating contaminated fluid (wastewater), the assembly having a first stage (9a) with at least one of polymer make-up and coagulant feed units plus a dilution means (units 7a-7d supplies additives including magnetic powder slurry, sodium hydroxide aqueous solution, hydrochloric acid solution, and coagulant; [0037]); and a second stage (9b) with a reactor including a tank and a mixer (11b). Saho also teaches providing drum type magnetic separator (14) separating magnetic flocs and purified water, the purified water is sent to water tank (29), and the magnetic flocs are sent to solids tank (49) from where it is further treated by another magnetic separator (51a), where the magnetic powder in the sludge aqueous solution is magnetically separated and recovered with a magnet, and then the magnetic powder slurry is sent to tank 7a for reuse (refer fig. 1-3). The assembly further comprises a dewatering step (52f).
Saho does not teach that the reactor comprises a weir.
Cort teaches a water treatment system comprising a reactor having a mixer and a weir ([0062]-[0063], fig. 3, 4, 6, 7a, 8b).
Saho and Cort are analogous inventions in the art of water treatment systems comprising a reactor having a mixer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the reactor of Saho with teachings of Cort to provide a weir to enable removal of water from the reactor.
Saho does not teach magnetic separator comprising self-cleaning magnetic shuttles.
Alford teaches a magnetic separator including a chamber 11 having inlets and outlets 12, 13 which together define a flow path 14. Axially extending tubes 15 are disposed in an array around the cross-section of the chamber 11 and the perforated baffle plate 18 divides the chamber 11 into top and bottom compartments 16, 17. Each tube contains a magnetic shuttle 19, which can be moved up and down the tube between separator and release positions using a pneumatic control system (abstract).
Saho and Alford are analogous inventions in the art of liquid treatment using magnetic separators. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Saho with teachings of Alford to use magnetic separator comprising self-cleaning magnetic shuttles to enable convenient change of direction of movement of magnets to enable separation of magnetic material from liquid.
The limitation “following the process steps of claim 1” is directed to method of operating the apparatus and does not structurally limit the apparatus. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch 
Regarding claim 5, modified Saho teaches limitations of claim 3 as set forth above. Saho further discloses that the magnetic separators are disposed outside of the reactor.
Regarding claim 16, modified Saho teaches limitations of claim 3 as set forth above. The limitation “wherein there are multiple second sub-assemblies in communication with a first sub-assembly” is indicating a mere duplication of parts in an assembly/apparatus. In In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Regarding claim 17, modified Saho teaches limitations of claim 3 as set forth above. In re Lindberg.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saho in view of Alford and Cort as applied to claim 3 above, and further in view of US 2016/0272526 (hereinafter referred as “Hill”).
Regarding claim 4, modified Saho teaches limitations of claim 3 as set forth above. Alford further teaches that the first sub-assemblies of self-cleaning magnetic shuttles have a self-cleaning feature that includes: a self-cleaning cycle on a timed basis by rotating a valve that changes direction of the fluid flow from a normal discharge port to a waste discharge port; and a source of pneumatic pressure that moves the magnetic shuttles from a bottom region of the first shuttle-type sub-assembly to a top region of the first shuttle-type sub- assembly; rotating the valves so that the first shuttle-type sub-assembly returns to normal flow through a forward flow discharge port [0025].
Modified Saho does not teach use of actuator and logic module for control of actuator. However, the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). 
Hill teaches a solids separation system comprising a plurality of valves, wherein valves are controlled by actuators and logic controller [0024]. Therefore, Hill establishes that it is known in the art to use actuator and logic controllers to control valves. 
Modified Saho and Hill are analogous inventions in the art of solids separation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of modified Saho with teachings of Hill to provide actuator and logic module for control of valve(s) because .
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saho in view of Alford and Cort as applied to claim 3 above, and further in view of KR100248174B1 (hereinafter referred as ’174, refer attached English language machine translation for claim mapping).
Regarding claims 18-20, modified Saho teaches limitations of claim 3 as set forth above. Modified Saho does not teach that the assembly of first and second subassemblies include a purge line through which at least some solids travel from the first sub-assembly, the purge line being connected to an influent port of the second sub-assembly via the reactor, and wherein the sub-assemblies can run in parallel, and that the sub-assemblies can run independently of each other.
‘174 teaches a magnetic fluid separation system (fig. 2, fig. 3) comprising a reactor (10), a first sub-assembly (20a), and a second sub-assembly (20b) connected in parallel with the reactor, the system comprises a purge line through which at least some of the solids travel from the first sub-assembly to the second assembly through the reactor (refer fig. 2, solids from sub-assemblies 20a/20b are recycled to the reactor).
Modified Saho and ‘174 are analogous inventions in the art of fluid separation systems comprising magnetic separators. It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to modify the assembly of modified Saho with teachings of ‘174 to provide the assembly of first and second .
Claims 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Saho, in view of Alford and Hill.
Regarding claim 6, Saho teaches assembly for treating a contaminated fluid, the assembly having a first sub-assembly (51a) with a magnetic separator for separating magnetic material from a contaminated fluid and a second sub-assembly (14) with a drum- type magnetic separator.
Saho does not teach that the first sub-assembly comprises at least one tube portion disposable in a fluid flow path; a magnet within the tube portion movable between a separator position in the tube portion and a release position in which the magnet is withdrawn from the tube portion; wherein the magnet is in the form of a shuttle and the tube portion is part of a longer tube disposable within the flow path; whereby the magnet moves between its positions by differential pressure being created across the magnet; and a logic module in communication with actuators that influence an outlet valve for directing the fluid in a first direction when the shuttle is in its separator position and in a second direction when the shuttle is in its cleaning position.
Alford teaches a magnetic separator including a chamber 11 having inlets and outlets 12, 13 which together define a flow path 14. Axially extending tubes 15 are disposed in an array around the cross-section of the chamber 11 and the perforated 
Saho and Alford are analogous inventions in the art of liquid treatment using magnetic separators. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Saho with teachings of Alford to use the first sub-assembly comprises at least one tube portion disposable in a fluid flow path; a magnet within the tube portion movable between a separator position in the tube portion and a release position in which the magnet is withdrawn from the tube portion; wherein the magnet is in the form of a shuttle and the tube portion is part of a longer tube disposable within the flow path; whereby the magnet moves between its positions by differential pressure being created across the magnet to enable separation of magnetic material from liquid.
The limitation “following the process steps of claim 1” is directed to method of operating the apparatus and does not structurally limit the apparatus. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not 
Modified Saho does not teach use of actuator and logic module for control of actuator. However, the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). 
Hill teaches a solids separation system comprising a plurality of valves, wherein valves are controlled by actuators and logic controller [0024]. Therefore, Hill establishes that it is known in the art to use actuator and logic controllers to control valves. 
Modified Saho and Hill are analogous inventions in the art of solids separation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of modified Saho with teachings of Hill to provide actuator and logic module for control of valve(s) because applying a known technique (use of actuator and logic controller) to a known device (valves) ready for improvement to yield predictable results (automate a manual activity) 
The limitation “following the process steps of claim 1” is directed to method of operating the apparatus and does not structurally limit the apparatus. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Regarding claim 7, modified Saho teaches limitations of claim 6 as set forth above. Alford further teaches that there is a plurality of tubes and at least one magnetic shuttle in each tube (refer fig. 1, abstract, [0020]-[0025]).
Regarding claim 8, modified Saho teaches limitations of claim 7 as set forth above. Alford further teaches that the tubes are arranged in a general circular array (refer fig. 1, abstract, [0020]-[0025]).
Regarding claim 9, modified Saho teaches limitations of claim 8 as set forth above. Alford further teaches that the tubes are disposed in a generally annular chamber (refer fig. 1, abstract, [0020]-[0025]).
Regarding claims 10 and 11, modified Saho teaches limitations of claim 8 as set forth above. Alford further teaches that a baffle plate (18), wherein the baffle plate includes apertures to allow fluid flow between tubes (refer fig. 1).
Regarding claim 12, modified Saho teaches limitations of claim 6 as set forth above. Alford further teaches that at least one of the tubes include a linear array of magnets and seals at either end of the array for sealing with an inner face of the tube ([0007], claim 7).
Regarding claim 13, modified Saho teaches limitations of claim 6 as set forth above. Alford further teaches that a valve supplies compressed air to the tube to move the shuttle between its positions [0007].
Regarding claim 14, modified Saho teaches limitations of claim 6 as set forth above. Alford further teaches that a baffle plate comprising one set of apertures for 
Regarding claim 15, modified Saho teaches limitations of claim 6 as set forth above. Alford further teaches that the tube is disposed in a chamber divided by a baffle plate through which the tube extends, and the cleaning position lies upstream of the baffle, and the separator position lies downstream of the baffle (fig. 1, abstract, [0004], [0005], [0009]-[0012], [0020]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5944986 teaches a magnetic separation apparatus comprising magnetic separators in a parallel configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRANAV N PATEL/Primary Examiner, Art Unit 1777